Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00472-CV

  TODD DYER, PHRK INTERVENTION, INC., PHRK INTERVENTION, LLC, AND
                  SOUTHSIDE DEVICE, LLC, Appellants

                                                V.

     MEDOC HEALTH SERVICES, LLC, AND TOTAL RX CARE, LLC, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-00822

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

19, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE